Citation Nr: 9928277	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cardiomyopathy, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to September 
1965.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board notes that an April 1992 rating decision denied the 
veteran's claims for service connection for cardiomyopathy, 
status post myocardial infarction, and for a compensable 
evaluation for his service-connected rhinitis/sinusitis.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in July 1992, and submitted a substantive appeal 
(Form 1-9) in April 1993, perfecting his appeal.  In a second 
Form 1-9, submitted in June 1998, the veteran specified that 
a 10 percent rating was warranted for his service-connected 
rhinitis/sinusitis.  

Based on the results from an August 1998 VA examination, the 
RO granted a 10 percent evaluation for the veteran's service-
connected rhinitis/sinusitis.  Although, in an increased 
rating claim, a veteran is generally presumed to be seeking 
the maximum benefit available (see AB v. Brown, 6 Vet. App. 
35, 38 (1993)), in this case, the veteran specifically 
indicated that his disagreement was with the denial of a 10 
percent rating.  Subsequently, the RO assigned this rating 
for his rhinitis/sinusitis.  Neither the veteran nor his 
representative have expressed disagreement with the award of 
the 10 percent rating assigned for his service-connected 
rhinitis/sinusitis.  Thus, the claim for an increased rating 
for rhinitis/sinusitis has been satisfied and no longer 
remains a matter in controversy.  Consequently, entitlement 
to service connection for cardiomyopathy, status post 
myocardial infarction, is the only issue which will be 
considered by the Board at this time.


FINDINGS OF FACT

The veteran's cardiomyopathy, status post myocardial 
infarction, was shown to have first become manifest many 
years after service separation, and no competent medical 
evidence shows or tends to show that they are related to any 
incident or injury in service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
cardiomyopathy, status post myocardial infarction, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
diagnosis or treatment of insect bites or a heart disorder.  
A May 1965 Medical Board examination report notes a normal 
clinical evaluation of the heart, and is negative for a heart 
disorder.
The May 1965 Report of Medical Examination for the Medical 
Board notes the clinical evaluation of the heart and vascular 
system was normal.  The vetern'a height was 5 feet, 11.5-
inches and his weight was 160 poiunds.  He was described as 
heavy.  Blood pressure was reported as 140/98 sitting, 136/90 
recumbent and 146/100 standing.  There was no diagnosis of 
any cardiovascular disability noted.  

An October 1965 VA examination report notes no significant 
abnormality of the cardiovascular system.  Blood pressure 
reading was 126/74. 

VA and private medical records show treatment for various 
disabilities, including a heart disorder, from December 1987 
to September 1991.  A private medical report notes no audible 
gallop rhythm or heart murmurs, and normal first and second 
heart sounds on physical examination in December 1987.  The 
record indicates that an EKG showed normal sinus rhythm 
without ectopy, and a chest X-ray showed a normal cardiac 
silhouette.  

A December 1990 VA outpatient treatment record notes no 
significant cardiac disease, and indicates that left 
ventricular and atrial enlargement may be secondary to 
athletic exercise or alcohol use in the distant past.  Blood 
pressure was 110/70 in both arms.  There was no history of 
hypertension.  A record dated in February 1991 reports 
severe, deprived left ventricle function, four chamber 
enlargement, increased left ventricular end diastolic 
diameter since the last echocardiogram, and mitral 
regurgitation of moderate severity.  The physican noted that 
apical thrombus could not be excluded.  

A February 1991 private medical record notes a two week 
history of chest congestion with wheezing and weakness.  An 
echocardiogram subsequently revealed severe congestive 
cardiomyopathy resulting in severe valvular regurgitation.

A March 1991 private cardiology consultation report indicates 
that the veteran was initially treated for pneumonitis one 
month earlier, but was later found to have symptoms of 
congestive heart failure.  The record notes that an 
unconfirmed VA echocardiographic study conducted three weeks 
earlier was reportedly normal except for a "slight leak."  
Physical examination revealed a regular heart rhythm, normal 
first and second heart sounds, and a faint grade I/VI 
systolic murmur at the apex.  There were no definite gallops, 
and heart sounds were faint.  Cardiomyopathy was diagnosed.  
The examiner commented that if the VA echocardiogram was in 
fact normal, the rapid deterioration of the veteran's 
systolic function could be a result of viral infection.  He 
noted that while the veteran did not have any recent flu-like 
episodes, he did complain of sinus trouble a few weeks 
earlier.  The physician concluded that while the prognosis 
was poor, he had seen cases where viral cardiomyopathy 
reversed dramatically.

An April 1991 follow-up treatment records indicates that the 
veteran was asymptomatic.  The diagnostic impression was 
congestive heart failure, and ventricular arrhythmia.

A July 1991 private cardiology report notes a regular heart 
rhythm with occasional ectopy.  The diagnostic impression was 
stable congestive cardiomyopathy.  The following month, the 
veteran was noted to be doing well without chest pain.

In September 1991, the veteran filed a claim of entitlement 
to service connection for an enlarged heart, indicating that 
a VA physician told him that this disorder was "very likely 
caused by an insect bite many years ago."  The veteran 
explained that his current heart disorder may have been 
caused by insects he was exposed to while handling cargo from 
Central American and South American while in service.  He 
reported that he had not visited Central America or South 
America since his discharge from service.

Based on this evidence, an April 1992 rating decision denied 
service connection for cardiomegaly.  The veteran filed a NOD 
with this decision in July 1992, and submitted a substantive 
appeal in January 1993, perfecting his appeal.  In a 
statement attached to the substantive appeal, the veteran 
related that his physician discovered an erratic heartbeat in 
1978, and referred him to a VA heart specialist.  According 
to the veteran, the specialist diagnosed an enlarged heart, 
and explained that further treatment was unnecessary as long 
as he "felt good."  The veteran asked how long he had this 
condition, and was reportly told that "there was no way to 
tell."  He reported that he was rejected from donating blood 
in service due to a "skip" in his heart beat, and suggested 
that his current heart disorder may have been present at that 
time.

VA records show treatment for various disabilities, including 
idiopathic cardiomyopathy, from October 1991 to August 1994.

An August 1996 report from the veteran's private 
cardiologist, Dr. W., notes that he first treated the veteran 
in March 1991.  At that time, the veteran presented with 
symptoms of congestive heart failure, and was subsequently 
found to have a dilated congestive cardiomyopathy.  The 
physican commented that while there was no obvious etiology 
for the veteran's idiopathic cardiomyopathy, the disorder can 
result from a viral infection.  He concluded that whether the 
cardiomyopathy "developed around 1991, or earlier, remains 
speculative but plausible."

In September 1996 correspondence, the veteran's wife reported 
that her husband attempted to donate blood several times 
during his period of active duty, but was rejected due to an 
eratic heart beat. 

Private medical records dated from April 1988 to August 1996 
were associated with the veteran's claims folder in December 
1996.

An August 1997 report from the veteran's private physician, 
Dr. D., indicates that he gave a three day history of chest 
congestion in February 1991.  While the initial impression 
was right upper lobe pneumonia, congestive heart failure was 
subsequently diagnosed.  The veteran was referred to a 
cardiologist, Dr. W., for further treatment.  The physician 
noted that the medical records fail to reveal the etiology of 
the veteran's heart disorder.  He concluded that while it is 
very difficult to determine when the veteran's cardiomyopathy 
may have developed, "it is certainly possible that it had 
begun to develop prior to when he presented with his symptoms 
in 1991." 

VA medical records from January 1997 to April 1998 show 
treatment for various disabilities, including the veteran's 
heart disorder.  A March 1998 report indicates that an 
internal defibrillator implantation was performed.

A March 1998 Hospital Summary notes that the veteran was 
admitted to assess the need for rehabilitation following a 
left nephrectomy, and internal defibrillator implantation 
earlier that month.  

An August 1998 VA examination report indicates that the 
claims folder was thoroughly reviewed by the physician prior 
to the examination.  The examiner noted that the veteran was 
status post a cerebrovacular accident with memory loss, and 
was therefore a poor historian.  The veteran gave a history 
of cardiomyopathy, atrial fibrillation, congestive heart 
failure, and a dilated heart for "many years."  In March 
1998, he was admitted for removal of left kidney cancer, 
which was complicated by an episode of myocarial infarction 
and ventricular fibrillation.  A defibrillator was 
subsequently implanted in his left upper chest wall, and had 
not discharged since it was implanted.  The veteran reported 
that he could rake leaves, and could mow the lawn for 
approximately 15 minutes before having to sit down and rest.  
He was able to walk for approximately 20 minutes, but could 
not climb stairs.  He was able to drive.  The veteran 
reported no angina.  He stated that he was unable to continue 
his employment working with heavy equipment because he was 
limited from going near magnetic or electrical equipment.  

A cardiac examination revealed a somewhat enlarged precordium 
to the left of the anterior axillary line with no lift, 
thrill, or heave.  An irregular heart rate was noted.  There 
was a 1/6 systolic ejection murmur heard at the aortic area, 
and a 1/6 systolic ejection murmur heard at the lower left 
sternal border.  According to the examiner, the rhythm 
appeared "irregularly irregular."  The pertinent diagnosis 
was cardiomyopathy with atrial fibrillation, status post 
ventricilar cardioverter-defibrillator placement, and chronic 
anticoagulation secondary to atrial fibrillation and 
cardiomyopathy.

In a November 1998 letter, the veteran reiterated that he had 
an erratic heart beat in service, and opined that his current 
heart disorder could be related to an insect bite during his 
period of active duty.  He reported that he is totally 
disabled, and receives disability benefits from the Social 
Security Administration (SSA).

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran and his wife are competent to describe 
symptoms perceptible to a lay person, they are not competent 
to provide a medical diagnosis or an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, their lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection: current disorder, or a nexus 
between a current disorder and an injury or disease in 
service.  

While the record in this case shows post-service treatment 
for cardiomyopathy, the record is devoid of competent medical 
evidence establishing the existence of a nexus between this 
current heart disorder and an injury or disease in service.  
Although the veteran's private physicians have indicated that 
it is possible that his cardiomyopathy developed prior to 
February 1991, they specifically noted that the etiology of 
the disorder is unknown.  As the veteran's cardiomyopathy 
first became manifest more than 25 years after his separation 
from service, and there has been no competent medical 
evidence presented to establish a nexus between this disorder 
and service, the Board must conclude that the veteran's claim 
of entitlement to service connection for cardiomyopathy, 
status post myocardial infarction, is not well grounded.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Although the evidence reveals that 
the veteran may have received SSA disability benefits in the 
past (and may currently receive such benefits), it has not 
been suggested by or on behalf of the veteran that any SSA 
evidence may be pertinent to his current claim of service 
connection for cardiomyopathy, status post myocardial 
infarction.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
cardiomyopathy, status post myocardial infarction, VA has no 
duty to assist the veteran in developing his case.


ORDER

Entitlement to service connection for cardiomyopathy, status 
post myocardial infarction,  is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

